5. Additional Protocol to the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution (
Before the vote:
rapporteur. - (DA) Madam President, I asked to have the floor because the timeframe for this important additional protocol did not allow for debate - either in committee or in plenary. The subject of this additional protocol will allow EU Member States to fight collectively to combat pollution in the Atlantic. The agreement forms part of a network of regional marine agreements that the EU has concluded with a number of individual Member States and neighbouring third countries. Each of these agreements covers various parts of the sea surrounding the EU Member States and aims at individual and/or collective intervention on the part of the parties to the agreement in the event of pollution or the threat of pollution of the waters or coasts. I make no secret of the fact that it is my great hope that this additional protocol will make it possible to combat a great many forms of pollution of the Atlantic. It is, after all, a protocol that has been far too long in the making. It has taken twenty years because of differences between Morocco and Spain concerning the Western Sahara. Those are twenty lost years. The marine environment cannot get those years back, but that only emphasises the importance of not prolonging the process further in this House. I therefore hope that, just as when we dealt with this matter in committee, there will be broad support among the Members of this Chamber and I am most grateful to you for your support.